DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 10/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-10 were previously pending and subject to a non-final Office Action mailed 04/15/2021. Claims 1 and 7-10 were amended. Claims 1-10 are currently pending and are subject to the final Office Action below. 

Response to Arguments
Objections
	Applicant has amended Claims 8-10 to remove the objected language. Accordingly, the 35 U.S.C. 112(b) rejections of Claims 8-10 have been rendered moot and thus, have been withdrawn. 

35 USC § 112
	Applicant has amended Claims 1 and 7 to remove the indefinite language. Accordingly, the 35 U.S.C. 112(b) rejections of Claims 1-10 have been rendered moot and thus, have been withdrawn. 

35 USC § 101
Applicant’s arguments, see pages 7-11, filed 10/15/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-10 have been fully considered and are not persuasive.
Applicant argues on page 10 “the present invention is directed to this sort of problem – by allowing the generation of a second ticket and its transfer to a second MCD both ticket holders can now get into the event even though they do not travel together”. Examiner noting that this feature is not recited within the claim. The claim does recite generation of a second ticket and its transfer to a second MCD, but it does not recite the first and second ticket holder using their tickets at the same event at different times. 
Applicant argues on page 11 that the claim provides “an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by allowing added flexibility to a user in a manner that is easy to carry out. Accordingly it falls squarely within the Step Two exception of Alice”. Examiner respectfully disagrees. To be eligible, the claim must improve functioning of a computer or improve technology or technical field. As Applicant cited on page 9, Cosmokey was eligible under Alice Step Two as it provided a technical 

35 USC § 103
	Applicant’s arguments, see pages 11-14, filed 10/15/2021, with respect to the 35 U.S.C. 103 rejections of Claims 1-10 have been fully considered but they are not persuasive. 
	Applicant argues the present invention “is not just about moving sums of money about, but specific access credentials useable to obtain a specific good or service generally at a specific time and or place”. Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., specific access credentials useable to obtain a specific good or service generally at a specific time and or place) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that neither Messner, Culwell, nor Linde teach a user can purchase a voucher, assign it to a first recipient who then receives the voucher, the first recipient can then assign the voucher to a second recipient and the second recipient can use it to obtain a ticket on his MCD. Examiner respectfully disagrees. Messner teaches a user purchasing a voucher which is a gift card and the gift card is transmitted to a first recipient. Culwell teaches a first recipient of a gift card may assign the gift card to a second recipient. Linde teaches a user obtaining a ticket on his MCD using a preferred 
Applicant argues that Culwell seems to be doing precisely what Messner would not want done and hence it is not seen how the two references can be combined given that they teach conflicting goals. Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as Messner teaches a user purchasing a gift card for a recipient and specifying specific goods/services the gift card may be used for, the Culwell reference provides an improvement in user convenience as Culwell ¶ 6-8 “a gift card recipient may become the holder of a plurality of gift cards associated with undesirable retailers. Conventionally, if the holder of the plurality of gift cards has gift cards associated with undesirable retailers, the gift card holder may offer to sell or trade the undesirable gift cards on gift card exchanges”.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Independent Claim 1 recites “receiving a request initiated by a user at a server for a first set of products (a First Order for a first set of products) from the UAD” and Applicant removed the prior limitation which defines the UAD. Thus, Examiner recommends Applicant amend the claim to recite the user access device (UAD)”. Similarly, “the UAD” in claims 5-6 are also objected.
Independent Claim 1 and 7 recites “transmitting the at least one Second Voucher to the second recipient at a first mobile computing device (MCD2)”. Examiner recommends Applicant amend the claim to recite “transmitting the at least one Second Voucher to the second recipient at a second mobile computing device (MCD2)”.
In addition, claims 1-2, 7-8 includes multiple occurrence of “a first set of products” and “a second set of products”. All these sets appears to be referring back to the same first and second set. Therefore, any subsequent reference to these sets should be amended as “the first set of products” and “the second set of products”. Similarly, “a Second order” in claims 2 and 8 should also be amended to “the Second Order”
Dependent claims 2-6 and 8-10 inherit the objection as they do not cure the independent claims’ deficiencies. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 7 recites the following limitations:
receiving a request initiated by a user 
creating 
storing the at least one First Voucher
transmitting the at least one First Voucher to a first recipient 
first subsequently receiving 
in response to the first subsequently receiving, transmitting the First Ticket corresponding to the at least one First Voucher and the First Order for a first set of products 
receiving a request initiated by the first recipient 
creating 
storing the at least one Second Voucher
transmitting the at least one Second Voucher to the second recipient 
second subsequently receiving 
in response to the second subsequently receiving, transmitting the Second Ticket corresponding to the at least one Second Voucher and the Second Order for a second set of products 
receiving 
determining that the Second Ticket is valid
in response to the determining, providing the second set of goods and/or services

Next, the user requests a second set of products and the server creates a second voucher according the user’s request, stores the second voucher (for later verification using the unique identification when the second recipient tries to obtain a ticket), sends the second voucher to the second recipient. The second recipient requests a ticket by providing the voucher, receives the ticket from the server, sends the ticket to a reader site which validates the ticket, and when/if the ticket is valid, the second recipient is provided with goods/services. Thus, claim 1 and claim 7 are directed towards an abstract idea as it involves commercial interactions, sales activities/behaviors, and managing the relationship between a user (person requesting voucher), first recipient (person receiving first voucher and first ticket), and second recipient (person receiving second voucher and second ticket and finally the second set of goods and services). 
The judicial exception is not integrated into a practical application. In particular, the independent claims recites a server. The server is recited at such a high-level of generality that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The independent claims further recites a reader site, a first and second mobile communications device (MCD1 and MCD2), and a user access device UAD. The reader site, MCD1, MCD2, and UAD merely transmit requests, receives vouchers/tickets, transmits tickets, and validates tickets. The 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of an abstract idea into a practical application, the additional elements of a server to perform the abstract limitations amount to no more than mere instructions to apply the exception using a generic computer component and using a reader site, MCD1, MCD2, UAD amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component and limitations that amount to merely indicating a field of use/technological environment cannot provide an inventive concept. The claims are not patent eligible. 
None of the steps/functions of Claim 1 and Claim 7 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The server, reader site, UAD, and MCD1/MCD2 are merely used to perform the limitations directed to organizing methods of human activity, thus, the analysis does not change when considered as an ordered combination. The additional elements of Claim 1 and Claim 7 amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the abstract idea of organizing the (commercial) interaction between a person who requests a voucher, the person who receives the voucher and uses it to request a ticket, and another person who requests a ticket using the 
Dependent claim 6 claim the MCD1 and the UAD are different devices and dependent claim 5 claim the MCD1 and UAD are the same device. As analyzed above, the 101 consideration above does not change when analyzing the MCD1 and UAD as different or same devices because the MCD1 and UAD merely limit the abstract idea to a field of use or particular environment. The combination or separation of the functions of a MCD1 or UAD does not overcome the abstract idea. 
Dependent claims 2-6 and 8-10 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify who the recipient is, whether the MCD1 and UAD are the same or different device, and contacting the user for permission before creating the second voucher; thus, narrowing down the abstract idea of organizing commercial interactions and organizing relationships between the voucher requester and ticket requester. 
Accordingly, Claims 1-10 are ineligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Culwell (US 2015/0332250) in view of Linde et al. (US 2004/0039635).

As per independent Claim 1,
Messner teaches a method for providing electronic access to products, the method comprising: (see Messner voucher server (54) – Column 6-7; Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; electronic apparatus (10) through which the gift certificate recipient may access the system – see Column 5-6) 
receiving a request initiated by a user at a server for a first set of products (a First Order for a first set of products) from the UAD (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; see 
creating at the server at least one First Voucher corresponding to the First Order for a first set of products, the at least one First Voucher including a first unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one First Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one First Voucher to a first recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
first subsequently receiving at the server a request from MCD1 for a First Good/Service, the request including at least the first unique identification contained in the at least one First Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74))  
in response to the first subsequently receiving, transmitting the First Good/Service corresponding to the at least one First Voucher and the First Order for a first set of products to the first recipient (see Messner Column 10 Lines 9-38 where the recipient selects the 
creating at the server at least one Voucher corresponding to the Order for a set of products, the at least one Voucher including a unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one Voucher to the recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
second subsequently receiving at the server a request from MCD for a Good/Service, the request including at least the unique identification contained in the at least one Voucher
in response to the second subsequently receiving, transmitting the Good/Service corresponding to the at least one Voucher and the Order for a set of products to the recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods or services the recipient of the gift certificate can buy with the gift certificate) i.e. the good/service they are trying to purchase corresponds to the gift certificate (the voucher) and the gift certificate specifications set by the purchaser (the order); Column 10 Lines 39-58 where once the gift certificate information is validated, the good/service is shipped to the recipient)

Messner does not teach receiving a request initiated by the first recipient at the server for a second set of products (a Second Order for a second set of products) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2).

Culwell teaches:
receiving a request initiated by the first recipient at the server for a second set of products (a Second Order for a second set of products) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2) (see Culwell ¶ 30 and 39-41 and 54 where in ¶ a first user can transfer their gift card to a second user through the following ways “transmit a new verified gift card with a balance associated with the first gift card to a second user….transfer a first gift card associated with a first retailer from a first retailer with a second gift card associated with the first retailer to a second user”; ¶ 34 where the gift card may have an identification number, protection code, etc.; ¶ 31-32 where the first user uses the first client computing device to transfer; where the second user may 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Culwell receiving a request initiated by the first recipient at the server for a second set of products (a Second Order for a second set of products) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient with the motivation of increasing the efficiency of the invention and increasing the convenience for the voucher recipients as in Culwell ¶ 6-8 “a gift card recipient may become the holder of a plurality of gift cards associated with undesirable retailers. Conventionally, if the holder of the plurality of gift cards has gift cards associated with undesirable retailers, the gift card holder may offer to sell or trade the undesirable gift cards on gift card exchanges”. 

Examiner clarifying the combination as Messner teaches a user purchasing a gift certificate and using the funds on the gift certificate to obtain a Good/Service. Culwell teaches a user (a recipient of a gift card) essentially re-gifting the remaining balance on their gift card as a new second gift card to a second user. Thus, the combination is the Messner user purchasing a gift card and transmitting the card to a recipient, the Messner recipient using the first gift card to obtain a Good/Service and then, the Messner/Culwell recipient re-gifting the balance on their gift card to a second user who may use it as Messner teaches recipient utilizing their gift certificate for Good/Service. 



Linde teaches:
a reader site (see Linde ¶ 79 scanner (5), ¶ 87 barcode reader (5), ¶ 100 scanner (5); see figure 1 and ¶ 72-79 where the scanner/barcode reader is distinct from the centre (3)) 
receive a request for a Ticket (see Linde ¶ 72-75 where the ticket issue center (3) receives from the potential ticket holder, a request to purchase a ticket which includes the potential ticket holder’s financial details)
in response to receiving, transmit a Ticket to the MCD (see Linde ¶ 76-77 where the PUID or personal user identification ticket is transmitted to the potential ticker holder’s mobile device (2); ¶ 73 detailing that the ticket is selected through a web page relating to the venue for which the ticket is required) 
receive at a reader site the Ticket (see Linde ¶ 79 where the scanner (5) scans the PUID ticket and decodes the PUID ticket barcode)
determine that the ticket is valid (see Linde ¶ 78-81 where the scanner uses the decoded barcode information to verify that the PUID ticket is valid by comparing the decoded PUID ticket information with the list of all valid PUID tickets within database (4))
and in response to the determining, providing the second set of goods and/or services (see Linde ¶ 80 where if the PUID ticket is valid, the PUID ticket holder is allowed access to a venue) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell invention with the Linde a reader site, receive a 

As per independent Claim 7,
Messner teaches a method for providing electronic access to products, the method comprising: (see Messner voucher server (54) – Column 6-7; Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website; electronic apparatus (10) through which the gift certificate recipient may access the system – see Column 5-6) 
receiving a request initiated by a user at the server for a first set of products (a First Order for a first set of products) (see Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, 
creating at least one First Voucher corresponding to the First Order for a first set of products, the at least one First Voucher including a first unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one First Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one First Voucher to a first recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
first subsequently receiving at the server a request from MCD1 for a First Good/Service, the request including at least the first unique identification contained in the at least one First Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher server (54); Column 6 Lines 24-58 detailing that gift certificate information is account number (74))  
in response to the first subsequently receiving, transmitting the First Good/Service corresponding to the at least one First Voucher and the First Order for a first set of products to first recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods or services the recipient of the gift certificate can buy with the gift certificate) i.e. the good/service they are trying to purchase corresponds to the gift certificate (the voucher) and the gift certificate specifications set by the purchaser (the order); Column 10 Lines 39-58 where once the gift certificate information is validated, the good/service is shipped to the recipient)
creating at the server at least one Voucher corresponding to the Order for a set of products, the at least one Voucher including a unique identification (see Messner Column 6 Lines 24-58 where once the purchaser purchases the gift certificate, an account number (74) is associated with the gift certificate; Column 7 Lines 5-16 where each certificate purchase is a separate account)
storing the at least one Voucher (see Messner Column 9 Lines 50-65 where the certificate information is stored in the voucher server (54))
transmitting the at least one Voucher to the recipient (see Messner Column 9 Lines 1-8 and 51-65 where the gift certificate is delivered to a recipient)
second subsequently receiving at the server a request from MCD for a Good/Service, the request including at least the unique identification contained in the at least one Voucher (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received and then provides the gift certificate information in the redemption form which is transmitted to the voucher 
in response to the second subsequently receiving, transmitting the Good/Service corresponding to the at least one Voucher and the Order for a set of products to the recipient (see Messner Column 10 Lines 9-38 where the recipient selects the goods/services to purchase with the gift certificate they received (the recipient’s choices may be limited by the purchaser’s gift certificate specifications i.e. the merchant/mall the gift certificate can be used at and the goods or services the recipient of the gift certificate can buy with the gift certificate) i.e. the good/service they are trying to purchase corresponds to the gift certificate (the voucher) and the gift certificate specifications set by the purchaser (the order); Column 10 Lines 39-58 where once the gift certificate information is validated, the good/service is shipped to the recipient)

Messner does not teach receiving a request initiated by the first recipient at the server for a second set of products (a Second Order for a second set of products) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2).

Culwell teaches:
receiving a request initiated by the first recipient at the server for a second set of products (a Second Order) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient and a second mobile computing device (MCD2) (see Culwell ¶ 30 and 39-41 and 54 where in ¶ a first user can transfer their gift card to a second user through the following ways “transmit a new verified gift card with a balance associated with the first gift card to a second user….transfer a first gift card associated with a first retailer from a first retailer with a second gift card associated with the first retailer to a second user”; ¶ 34 where the gift card may 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Culwell receiving a request initiated by the first recipient at the server for a second set of products (a Second Order) from MCD1 less than or coextensive with the first set of products for delivery to a second recipient with the motivation of increasing the efficiency of the invention and increasing the convenience for the voucher recipients as in Culwell ¶ 6-8 “a gift card recipient may become the holder of a plurality of gift cards associated with undesirable retailers. Conventionally, if the holder of the plurality of gift cards has gift cards associated with undesirable retailers, the gift card holder may offer to sell or trade the undesirable gift cards on gift card exchanges”. 

Examiner clarifying the combination as Messner teaches a user purchasing a gift certificate and using the funds on the gift certificate to obtain a Good/Service. Culwell teaches a user (a recipient of a gift card) essentially re-gifting the remaining balance on their gift card as a new second gift card to a second user. Thus, the combination is the Messner user purchasing a gift card and transmitting the card to a recipient, the Messner recipient using the first gift card to obtain a Good/Service and then, the Messner/Culwell recipient re-gifting the balance on their gift card to a second user who may use it as Messner teaches recipient utilizing their gift certificate for Good/Service. 

Messner/Culwell does not teach a reader site, receive a request for a Ticket, in response to receiving, transmit a Ticket to the MCD; receive at the reader site the Ticket; determine that the Ticket is valid; and, in response to the determining, providing the set of goods and/or services. 

Linde teaches:
a reader site (see Linde ¶ 79 scanner (5), ¶ 87 barcode reader (5), ¶ 100 scanner (5); see figure 1 and ¶ 72-79 where the scanner/barcode reader is distinct from the centre (3)) 
receive a request for a Ticket (see Linde ¶ 72-75 where the ticket issue center (3) receives from the potential ticket holder, a request to purchase a ticket which includes the potential ticket holder’s financial details)
in response to receiving, transmit a Ticket to the MCD (see Linde ¶ 76-77 where the PUID or personal user identification ticket is transmitted to the potential ticker holder’s mobile device (2); ¶ 73 detailing that the ticket is selected through a web page relating to the venue for which the ticket is required) 
receive at a reader site the Ticket (see Linde ¶ 79 where the scanner (5) scans the PUID ticket and decodes the PUID ticket barcode)
determine that the ticket is valid (see Linde ¶ 78-81 where the scanner uses the decoded barcode information to verify that the PUID ticket is valid by comparing the decoded PUID ticket information with the list of all valid PUID tickets within database (4))
and in response to the determining, providing the second set of goods and/or services (see Linde ¶ 80 where if the PUID ticket is valid, the PUID ticket holder is allowed access to a venue) 



As per dependent Claim 4 and Claim 10, 
Messner further teaches:
wherein the first recipient is designated by the user (see Messner Column 9 Lines 1-65 where the purchaser designates where the gift certificate is sent to i.e. the first recipient) 

As per dependent Claim 6,
Messner teaches:
wherein the MCD1 and the UAD are different devices (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website)

Claims 2-3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Messner (US Patent No. 6370514) in view of Culwell (US 2015/0332250) in view of Linde et al. (US 2004/0039635) as applied to claims 1 and 7 above, further in view of DyerNews (Posted September 9, 2016: https://web.archive.org/web/20160914000123/https://dyernews.com/the-advantages-of-buying-gift-cards-for-yourself/).

As per dependent Claim 2 and Claim 8,
Messner does not teach contacting the user for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order).

Culwell teaches:
contacting the first recipient for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order for a second set of products) (see Culwell ¶ 57 where the first recipient may be creating the second gift card for themselves; ¶ 40-45 where the first recipient initiates the balance transfer process to transfer the remaining balance of the first gift card to a new second gift card) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner invention with the Culwell contacting the first recipient for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order) with the motivation of increasing the efficiency of the invention and increasing the convenience for the voucher recipients as in Culwell ¶ 6-8 “a gift card recipient may become the holder of a plurality of gift cards associated with undesirable retailers. Conventionally, if the holder of the plurality of gift cards has gift cards associated with undesirable retailers, the gift card holder may offer to sell or trade the undesirable gift cards on gift card exchanges”. 

Messner/Culwell/Linde does not explicitly teach contacting the user for permission to create the at least one Second Voucher subsequent to receiving the request initiated by the first recipient at the server for a second set of products (a Second Order).

DyerNews teaches:
wherein the first recipient is the user (see DyerNews pages 1-2 where gift certificate recipients are usually the gift certificate purchasers) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell/Linde invention with the DyerNews wherein the first recipient is the user with the motivation of allowing the gift certificate purchaser to budget and control their spending, earn loyalty rewards, and gain bonus offers (see DyerNews pages 1-2). 

Claim 3 and Claim 9, 
Messner/Culwell/Linde does not teach wherein the first recipient is the user. However, Messner does suggest wherein the first recipient can be the user (see Messner Column 9 where the purchaser of the gift certificate can designate how the gift certificate is sent (email/regular mail/etc.) and who the recipient is).

DyerNews teaches:
wherein the first recipient is the user (see DyerNews pages 1-2 where gift certificate recipients are usually the gift certificate purchasers) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell/Linde invention with the DyerNews wherein the first recipient is the user with the motivation of allowing the gift certificate purchaser to budget and control their spending, earn loyalty rewards, and gain bonus offers (see DyerNews pages 1-2). 

As per dependent Claim 5, 
Messner teaches:
wherein the MCD1 and the UAD are different devices (see Messner Column 7 Lines 17-42 and Column 5 Lines 19-49 detailing the recipient’s device or the MCD is the electronic apparatus (10); Messner Column 7 Lines 44-65 where the purchaser (a user who wishes to purchase a gift certificate) may access the voucher server (54) through the phone, brick and mortar store, virtual mall, merchant website, or voucher server website)

Messner teaches the MCD1 is utilized by the recipient and the UAD is utilized by the user who purchases the gift certificate. 

DyerNews teaches:
wherein the first recipient is the user (see DyerNews pages 1-2 where gift certificate recipients are usually the gift certificate purchasers) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Messner/Culwell/Linde invention with the DyerNews to teach wherein the MCD1 and the UAD are the same device with the motivation of allowing the gift certificate purchaser to budget and control their spending, earn loyalty rewards, and gain bonus offers (see DyerNews pages 1-2). Examiner clarifying that Messner teaches MCD1 utilized by the first recipient and the UAD utilized by the user and DyerNews teaches the first recipient is the user; thus, the combination of both references results in the MCD1 and the UAD being the same device. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628